STANLEY MILLEDGE, Circuit Judge.
Our Supreme Court has never passed on the question whether a wife is entitled to an accounting from her husband of the income from property held as an estate by the entireties. There are adjudications on this question by courts of other states but these cases are without value, unless one examines something of the history of the estate in those jurisdictions. Neither can one assume that the estate as it was known to the common law is what is in force in Florida, as we cannot look with assurance to the common law incidents of this estate to provide the answer. Failure to examine the subject thoroughly leads to criticism which only adds to the confusion. The article in 28 Cornell Law Review 117, is an example. The writer fails to understand that the conflict between the courts of Pennsylvania on the one hand and those of New York and New Jersey on the other are no mere differences between the wife’s right to an accounting before and after the divorce —they reflect different basic concepts as to what an estate by the entireties is as a result of the married women’s acts.
At common law the estate by the entireties with its' quality of survivorship was the result of the incapacity of a married woman to take a moiety with her husband. The concept that a married woman was not a legal person naturally resulted in the notion that when lands were granted or devised to husband and wife they together constituted but one person. 2 Coke on Littleton 187 (a), 2 Blackstone’s Comm. 182, 2 Kent. 132, Bredon’s Case, 1 Coke R. 193.
*92Although the authority cited in English v. English (Fla.), 63 So. 822, suggests otherwise, it is clear that the estate results from nothing except the incapacity of the married woman. No rule of construction is involved to ascertain the supposed intention of the grantor. This is demonstrated by the impossibility of creating the estate unless the grantees are husband and wife by any set of words, and by the fact that a grant which would create the estate if the grantees were intermarried does not do so if they are not, nor does their subsequent marriage accomplish any change in the character of the estate. See Walthall v. Goree, 36 Ala. 728. The concept which produced the estate by the entirety had other similar results. The husband, by marriage, acquired all of the title to his wife’s personal property and choses in action, the right to hold and enjoy the rents and profits of her real estate, and to all the personal property she might acquire during coverture and to all of her earnings, 2 Coke’s Littleton 187 (b), 4 Kent 363. The estate was wholly the creation of common law judges whose names are unknown to us.
Jure uxoris, the husband had the control and usufruct of the estate. While the estate could not be conveyed without the consent of the wife, the estate meant little to her (as a matter of law) except the right of survivorship. Subject to this, the husband’s creditors could reach the estate. Hall v. Stephens, 65 Mo. 670, 2 Pollock and Maitland, History of English Law. The common law judges neither attempted nor achieved a device for putting land beyond the reach of creditors. A fortiori, the wife could no more have an accounting of the income from the estate by the entireties than she could of the income from her separate estate.
One would imagine that the supposed virtue of the common law to change with changing conditions would do away with an estate that rested on the ancient concept of the legal status of a married woman as soon as all the English speaking world, except the judges, came to regard a married woman as a person. At least one might be justified in supposing that, when legislature after legislature enacted laws recognizing the married woman as a legal person, with capacity to take and manage her own property, make contracts and incur liabilities, all courts would concede, without hesitation, that an estate owing its existence solely to the legal fiction that husband and wife are one person could no longer exist when they were recognized by statute to be two persons.
*93The courts of some ten or more states did reach this conclusion. The reason on which the rule of common law was founded ceased to exist so the rule also ceased to exist. See particularly Gill v. McKinney (Tenn.), 205 S. W. 416; Walthall v. Goree, 36 Ala. 728; Cooper v. Cooper, 37 Ill. 56; Swan v. Walden (Cal.), 103 P. 931; Whyman v. Johnston (Colo.), 163 P. 76; Wilson v. Wilson (Minn.), 45 N. W. 710; Hoffman v. Stiggers, 28 Iowa 302; Clark v. Clark, 56 N.H. 105; Appeal of Robinson (Maine), 33 Atl. 652. A quotation from the last cited case is typical of the rest:
It is manifest that these statutes have wrought great modifications and radical changes in the relative property rights of husband and wife. In contemplation of law, they are no longer one person, and their interests in property are no longer identical, but separate and independent. Under these statutes the wife is invested with greater privileges, and weighted with greater responsibilities and liabilities, than before. The rule of the common law creating estates by entirety is irreconcilable with both the letter and the spirit of these statutes. It never rested upon a rational or substantial groundwork. It had its origin in feudal institutions and social conditions which were superseded centuries ago by the more enlightened principles of a progressive civilization. It is now repugnant to the American idea of the enjoyment and devolution of property, and to the true theory of the marriage relation. “The reason of the law,” says Lord Coke, “is the life of the law, and cessante ratione lex ipsa cessat.” The fictitious basis of this rule having been removed, the rule itself must fail. To declare that there is no authority in the court to effectuate a clearly-expressed and unmistakable intention of a grantor or testator, against such an-antiquated and exploded dogma, would be a poor tribute to the creative power of the law, and the original conceptions of justice in modern courts. The common law would ill deserve its familiar panegyric as the “perfection of human reason,” if it did not expand with the progress of society, and develop with new ideas of right and justice.
In one state, Massachusetts, the conclusion was reached that the married women’s acts had no effect whatever on the estate, Pray v. Stebbins, 4 N. E. 824. That court has at least been consistent; for it left unmodified the common law incidents of the estate. The creditor could reach the property; the wife could have no accounting. Licker v. Gluskin, 164 N. E. 613.
In some states the courts were unable to let an obsolete fiction die a decent, if senile, death, nor could they completely ignore the effect of the married women’s acts upon the fiction. They achieved a compromise by declaring that an estate by the entireties now amounts to a tenancy in common with right of survivorship. As illustrations see Zuber v. Porter, 98 N. J. L. 444; Shulz v. Ziegler, 80 N. J. Eq. 199, 83 Atl. 968; Hiles v. *94Fisher (N. Y.), 39 N. E. 337; Rezabek v. Rezabek (Mo. App.), 192 S. W. 107. They concluded that since the husband was deprived of control over his wife’s lands he was equally deprived of exclusive control over the estate by the entireties. From this they logically concluded that a creditor could reach the debtor’s share and either spouse could have accounting. The following quotation from Hiles v. Fisher (N. Y.) states this point of view:
In considering what effect, if any, the legislation in this state has had upon the right of the husband to the rents, profits, and control of lands held by him and his wife in entirety during their joint lives, it is important to regard, not only the language, but the spirit, of the new enactments.....If it is still held, notwithstanding this legislation, that the husband takes the whole rents and profits, during coverture, in lands held in entirety, and may exclude the wife from any participation therein, an exception is allowed, standing upon no principle, and it deprives the wife, although she has an undoubted interest and estate in the land, from any benefit thereof during the lives of both. There are, as we can perceive, but two other alternatives— either the rents and profits follow the nature of the estate, and can neither be disposed of nor charged without the joint act of both husband and wife, which seems to be the view taken in McCurdy v. Canning, 64 Pa. St. 39; or the parties become tenants in common or joint tenants of the use, each being entitled to one-half of the rents and profits during the joint lives, with power to each to dispose of or to charge his or her moiety during the same period, which seems to be the view taken in Buttlar v. Rosenblath, 42 N. J. Eq. 651, 9 Atl. 695. We think the rule adopted in New Jersey best reconciles the difficulties surrounding the subject. The estate granted is not thereby changed. It leaves it untouched, with all its common-law incidents. It deals with the rents and profits and the use and control of the estate during coverture only, and gives to each party equal rights so long as the question of survivorship is in abeyance, thereby conforming to the intention of the new legislation to take away the husband’s right, jure uxoris, in his wife’s property, and to enable the wife to have and enjoy “whatever estate she gets by any conveyance made to her, or to her and others jointly, and does not enlarge or diminish that estate.”
One group of states reached an even stranger conclusion. They said the married women’s acts did not abolish estates by entireties. To them the common law concept of the married woman still lived on. Not only that, they expanded the “two persons are one person’’ idea and applied it to the control and the disposition of the income as well as to ownership. By expanding a common law fiction they achieved a result far stranger than that achieved in the fifteenth century for now the courts had created an estate beyond the reach of creditors. This was a result sanctioned neither by the common law nor by modern statutes.